— Judgment, Supreme Court, Bronx County, rendered June 14, 1977, convicting defendant after jury trial of robbery, first degree, and sentencing him to an indeterminate term of imprisonment of 5 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence by substituting for that imposed by the Trial Justice an indeterminate term not to exceed 10 years, and otherwise affirmed. The sentence was excessive to the extent indicated. Concur— Murphy, P. J., Lupiano, Fein and Sandler, JJ.